Citation Nr: 1409012	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1946 to August 1948.  He died in September 1971.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Education Center at the RO in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran's death is not service connected.

2.  The appellant was born in May [redacted], 1958.

3.  The appellant's DEA claim was received in October 2010.

4.  The appellant's 31st birthday did not fall within an educational term (quarter or semester or end of course).


CONCLUSION OF LAW

The criteria for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1031, 21.1032, 21.3021, 21.3030, 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for DEA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 21.1031, 21.1032, 21.3030.  In this case, the relevant facts are not in dispute.  The provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).
  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Eligibility for DEA Benefits

The appellant claims entitlement to DEA benefits, contending that she previously received educational benefits in 1977 and was unable to pursue education for many years due to physical disability.  

In relevant part, basic eligibility for DEA benefits requires that a veteran be rated as permanently and totally disabled by a service-connected disability or found to have died as a result of service or a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  In this case, the Veteran's death was not the result of a service-connected disability.  The record indicates that the Veteran died of a heart attack in September 1977, nearly thirty years after separation from service.  The appellant has made no allegation that the Veteran's death was related to service.  for this reason, the Board concludes that, because the Veteran was not rated as permanently and totally disabled by a service-connected disability or found to have died as a result of service or a service-connected disability, the appellant is not eligible for DEA benefits.  Id.  

Even assuming the appellant contended that the Veteran's death should be found service connected, the appellant would still not be eligible for DEA benefits.  

Eligibility for DEA benefits for a child based on a veteran's death generally begins on the child's 18th birthday or upon successful completion of secondary schooling, whichever occurs first.  38 U.S.C.A. §§ 3501, 3512; 38 C.F.R. § 21.3041(b).  The DEA period of eligibility generally ends on the child's 26th birthday.  38 C.F.R. § 21.3041(b).  VA may extend the period of eligibility beyond an eligible child's 26th birthday, but no extension may be made beyond the child's 31st birthday except to the end of the educational term (quarter or semester or end of course) in which the delimiting date falls.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  

The record shows that the appellant was born in May 1958.  The appellant's 31st birthday occurred in May 1989.  The appellant applied for DEA benefits in October 2010.  Due to her age at the time of filing her claim, the delimiting date for DEA benefits had already passed.  38 C.F.R. § 21.3041(b).  

The record does not show that the appellant was enrolled in an educational program in May 1989.  The appellant reported in her claim that she was enrolled at a community college beginning in July 2010.  The Board finds that the appellant's delimiting date did not fall inside of an educational term; therefore, an extension of the delimiting date is not warranted.  38 C.F.R. § 21.3041(g)(2).

There are no other legal bases for the award of an extension of the delimiting date for DEA benefits beyond the appellant's 31st birthday.  38 C.F.R. §§ 21.3040(d), 21.3041.  

The appellant contended in her November 2010 Notice of Disagreement that she had been previously granted education benefits in 1977 after her father's death.  She reported that she had been physically unable to pursue education for many years.  She stated that she did not understand why VA has denied her current claim.  In her June 2011 VA Form 9, she stated that she had been seriously injured in a motor vehicle accident in 1980 and had been unable to pursue education until online classes became available.  She requested a waiver of the age limit for Chapter 35 (DEA) benefits.  

The Board notes first that the appellant is mistaken regarding the grant of benefits in 1977.  Although she claims that she received education benefits, the claims file reflects that a Section 306 death pension award was granted in 1977 for the appellant while she attended school.  See 38 C.F.R. § 3.3(b)(3) (2013).  The Section 306 death pension program is entirely separate from the DEA program.  The appellant's submissions do not identify death pension as the benefit sought.  See Brannon v. West, 12 Vet. App. 32 (1998); 38 C.F.R. §§ 3.151(a), 3.155(a) (2013).  Moreover, the 1977 death pension award was based on the appellant's relationship to the Veteran, her age, her school attendance, and her marital status.  See 38 C.F.R. § 3.57 (2013).  That award was terminated upon the appellant's marriage and ending her schooling in February 1978.  Under either Section 306 or the current improved death pension programs, the only entitlement for a child of a veteran after the age of 23 must be based on permanent incapacity of self-support which began prior to the child's eighteenth birthday.  See 38 C.F.R. §§ 3.3(b)(3), (4), 3.57.  The 1980 motor vehicle accident, which she contends prevented her education, occurred well after the appellant's eighteenth birthday in 1976.  

Even when read in a light most favorable to the appellant, the facts alleged here do not make out a prima facie case for current eligibility for death pension for a dependent under Section 306 or the improved death pension programs.  The Board finds that a claim for death pension benefits has not been reasonably raised and the Board will not address death pension eligibility further.  Cf. Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009) (evidence supporting the elements of a claim must be of record to raise the claim reasonably on the record).

As to the appellant's request for a waiver of the DEA age limit, the Board has already determined that the appellant does not meet the basic eligibility requirements for DEA benefits.  A waiver of the delimiting date would not result in benefits to the appellant.  Moreover, the statutes and regulations lack a waiver provision as to any program requirements.  Instead, there are defined exceptions into which a claim must fit, as discussed above.  The Board lacks the authority to issue a waiver in the absence of specific statutory and regulatory permission to do so.  

In sum, the uncontroverted facts show that the appellant has not met the basic eligibility requirement for DEA benefits and, even if she had, that her period of DEA eligibility period expired on May 31, 1989, and that an extension is not warranted.  The Board lacks the authority to create exceptions to the basic eligibility or delimiting date rules.   


ORDER

Entitlement to basic eligibility for DEA benefits is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


